Citation Nr: 0422760	
Decision Date: 08/18/04    Archive Date: 08/24/04

DOCKET NO.  95-27 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a chronic acquired 
variously diagnosed psychiatric disorder, including post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney at Law


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran served on active duty from April 1970 to December 
1970.



This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.

In April 1997 the Board denied entitlement to service 
connection for PTSD.  The veteran appealed the April 1997 
Board decision to the United States Court of Appeals for 
Veterans Claims (CAVC).  

The August 11, 1999 order of the CAVC vacated the April 1997 
Board decision to the extent that it denied entitlement to 
service connection for tinnitus and PTSD and remanded these 
matters to the Board for another decision taking into account 
matters raised in its order.

In June 2000 the Board denied entitlement to service 
connection for PTSD and tinnitus.  The veteran appealed the 
Board decision to the CAVC.  The May 2001 order of the CAVC 
vacated the June 2000 Board decision to the extent that it 
denied entitlement to service connection for tinnitus and 
PTSD and remanded these matters to the Board for another 
decision taking into account matters raised in its order.

In November 2001, the Board remanded the matter to the RO and 
the case was eventually returned to the Board for further 
appellate consideration.  In a February 2003 decision wherein 
the Board denied service connection for tinnitus, the Board 
concluded that the veteran had submitted a timely appeal of 
the RO denial of service connection for dysthymia, anxiety 
and depression.  The Board proceeded to undertake additional 
development, on the issue of service connection for a chronic 
acquired psychiatric disorder variously diagnosed as PTSD, 
dysthymia, depression and anxiety, pursuant to 38 C.F.R. § 
19.9(a)(2) (2003).  

In October 2003, the Board again remanded the case to the RO 
after the development provision contained in 38 C.F.R. § 
19.9(a)(2) was invalidated in Disabled Am. Veterans v. Sec'y 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  
The case was recently returned to the Board for appellate 
consideration.

FINDING OF FACT

1.  The record does not establish that the veteran engaged in 
combat in service.

2.  The veteran has not submitted credible supporting 
evidence that claimed in-service stressors occurred.

3.  The veteran's statements regarding his alleged stressors 
during active service are vague and inconsistent, and are 
therefore not credible.

4.  The diagnoses of PTSD are not based on any verified, 
credible stressor from the veteran's active service.

5.  A chronic acquire psychiatric disorder was not shown in 
service or for many years thereafter; nor was a psychosis 
disabling to a compensable degree during the first post 
service year.

6.  The probative and competent medical evidence establishes 
that the veteran does not have any psychiatric disorder which 
has been linked to active service on any basis. 


CONCLUSION OF LAW

A chronic acquired variously diagnosed psychiatric disorder 
including PTSD was not incurred in or aggravated by active 
service nor may a psychosis be presumed to have so incurred 
or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 113, 
1154(b), 5103, 5103A, 5107(a) (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.304, added May 19, 1993, 58 Fed. Reg. 29110 
(May 19, 1993), and as amended effective March 7, 1997, 64 
Fed. Reg. 32807-32808 (June 18, 1999) and 67 Fed. Reg. 10332 
(Mar. 7, 2002), 3.307, 3.309, 4.125 (1999) as amended 61 Fed. 
Reg. 52700 (October 8, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's service medical records including the December 
1970 medical examination for separation are pertinently 
unremarkable regarding any psychiatric disorder.  His service 
personnel records from his Navy service show he received the 
National Defense Service Medal.  There is no evidence of 
record showing that he served in Vietnam and his DD Form 214 
(Record of Service) shows 1 month and 5 days of foreign 
and/or sea service.

First reference to a nervous disorder in the claims file was 
in correspondence to the RO in 1990.  Prior to that the VA 
hospitalization and examination and contemporaneous private 
reports through 1980's of record were pertinently 
unremarkable, as is hearing testimony in 1979, the veteran's 
numerous statements throughout the 1980's and correspondence 
of record that he maintained with his family in 1970.  

Records received from the Andrews Center contained a July 
1983 psychiatry evaluation that noted the veteran had 
profound stress at work and marital problems.  The diagnosis 
was adjustment disorder with mixed emotional features, 
"Could be Dysthymic Disorder?"  It was noted that he was 
not psychotic or schizophrenic and not mentally retarded or 
bipolar or had organic brain syndrome.  An intake interview 
noting the same pressures and related physical pains 
indicated that he had never had previous counseling nor had 
he been treated for any psychiatric problems other than the 
stress he mentioned.  

Records obtained from the Social Security Administration 
(SSA) show the veteran was found to be disabled as of April 
1985, and the primary diagnosis was psychophysiologic 
disorder.  Psychological testing was conducted in December 
1985, and it reportedly revealed no significant thought 
disorder or affective disorder.  It was noted that secondary 
gain motivation should be ruled out.  The impression from the 
psychological testing was passive-aggressive personality 
disorder and borderline intelligence.  

On a treatment record dated in January 1989 it was noted the 
veteran complained of flashbacks of Vietnam and that he also 
had some shrapnel injuries from Vietnam.  The pertinent 
impression from the examiner, a neurology specialist, was 
that he might have some significant underlying depression.  A 
psychiatric examination was conducted in January 1989.  It 
was the examiner's opinion that the veteran's behavior and 
answers to questions presented were "self serving." The 
impression from the examination was factious disorder and 
somatoform pain disorder.

A January 1989 Affidavit of Disability is of record.  The 
veteran attested to his having been involved in an explosion 
at his place of business in 1982.  He further alleged that as 
a result of that explosion he experienced, in pertinent part, 
flashbacks of service and a ringing in his ears.

In February 1990, JWS, MD, reported the veteran had been 
intermittently treated for stress disorders.  It was further 
noted he reported a history of stress disorders dating back 
to 1970, and in a companion clinical record entry that they 
were "service connected".  "Stress" was noted in a 1982 
clinical record during an evaluation of chest pain.  The 
physician noted the veteran's symptoms consisted of mood 
swings, crying spells, sleep disturbance, temper tantrums, 
feelings of worthlessness and agitation.  In July 1993, Dr. 
JWS noted the veteran had chronic anxiety.  

On a letter dated in September 1990, JH, M.Ed., a clinical 
psychologist/staff therapist, noted the veteran was seen the 
month before, was totally disabled and had a problem with 
flashbacks, beginning while in intensive training in service 
in 1970.  The author noted the veteran exhibited symptoms 
indicative of chronic delayed PTSD.  The author later 
reported the veteran's symptoms "apparently began during 
intensive training for going to Vietnam between April and 
December of 1970."  The diagnostic impression was chronic 
PTSD.  In June 1992, JH provided an essentially duplicate 
letter to the one dated in September 1990 with the exception 
that language was added stating the veteran was unable to 
support his family "due to what is possibly military service 
engendered problems."

The veteran submitted a stressor statement in December 1992.  
He reported he experienced the fear of death while 
participating in Navy Sea Bee training at Great Lakes, 
Illinois during 1970.  He alleged this resulted in his PTSD.

The report of a January 1993 VA PTSD examination shows the 
veteran reported while training during active duty he was 
very worried about having to go to Vietnam and was also 
concerned about his mother's health.  He was given a 
discharge for hardship reasons.  He reported he had problems 
adapting to military life.  He had never been hospitalized 
for a mental illness.  The impression from the examination 
was dysthymia.

The examiner noted he could not find enough indicators to 
call this PTSD and there was no way it could be related to 
military service and basically not enough evidence here to 
call it that.

A VA mental disorders examination was conducted in August 
1993.  The veteran reported he was released from active duty 
as he was an only son and his mother was sick.  The 
impression was mild anxiety.  A VA general medical 
examination was conducted in August 1993.  The veteran 
reported he was informed he had chronic PTSD.  A VA spine 
examiner noted there appeared to be a large psychogenic 
element in his back complaints.

A VA mental disorders examination was conducted in December 
1993.  The veteran reported he was on active duty for a 
little over seven months and that he had a lot of stress and 
trouble coping with being in the service.  He informed the 
examiner he was fearful of going to Vietnam and fearful of 
dying.  The impression was dysthymia.  The examiner stated he 
saw no evidence of PTSD.

On a lay statement dated in December 1993, JFB, noted the 
veteran had been informed by JH, M.Ed., that he had PTSD.

In May 1994, Dr. WBR noted the veteran was being evaluated 
for chronic dysthymic disorder (longstanding, episodic 
depression) and had been seen in 1983 for similar complaints.  

In July 1997, the doctor reported he was treating the veteran 
for chronic, debilitating clinical depression that was 
related to his back problems, nerve damage and diabetes.  In 
December 1997 the doctor noted he was treating the veteran 
for PTSD and depression.  The doctor reported he was strongly 
encouraging him to get the condition evaluated by VA "to see 
if a service connection is present."  Other of his treatment 
records noted depression/PTSD in 1997.

In August and September 1997, Dr. JWS noted the veteran was 
under his care for other disorders.  In August 1998 Dr. S. 
noted he had significant depression and which Dr. WR had 
qualified as a chronic, persistent severe mental illness.

In September 1997, Dr. MJS noted an impression of discogenic 
low back pain and that the veteran was considered totally 
disabled and not employable on account of this and his post 
traumatic stress syndrome.

In March 1998, Dr. WBR noted the veteran was seeking 
treatment for chronic debilitating clinical depression that 
was related to his back problems, nerve damage, diabetes and 
lipoma of the right middle finger.  In April 1998 he wrote 
that the diagnosis was depression/PTSD and that he had a 
chronic, persistent severe mental illness.  In September 
1998, Dr. WBR again noted he was receiving treatment for 
clinical depression and PTSD "(combat related)."  The doctor 
opined the veteran's disorders were military related.  In 
January 1999 the doctor noted he was originally treated for 
what was thought to be chronic dysthymia.  It was his opinion 
that he had major depressive disorder with psychotic features 
secondary to PTSD "(combat syndrome)."

In a September 1998 clinical record, Dr. MBJ noted under past 
medical history that the veteran informed him he had PTSD 
that began in 1970 as a result of military service.  He 
showed Dr. MBJ documentation showing he had PTSD and other 
disorders that debilitated him.  The pertinent assessments 
were severe agitated depression and PTSD debilitating and 
disabling.

A September 1998 emergency department clinical record 
included the notation the veteran had PTSD under the heading 
of past medical history.

VA outpatient treatment records include in August 1998 a 
reference to the veteran's problem with anxiety and a note 
that PTSD was treated elsewhere.  In February 1999 there is a 
notation that the veteran never served in Vietnam but in 
training he became convinced he would die.  The assessments 
at that time were anxiety disorder not otherwise specified; 
rule out psychosis not otherwise specified; rule out panic 
disorder.  

A VA neurology examiner in February 1999 noted that looking 
over the veteran's record in regarding to "some kind of 
statement" about PTSD, which somehow did not fit to the 
veteran's eight months of military history and complete 
absence from "traumatic situation".  The examiner noted the 
veteran was not in Vietnam and the diagnostic impression 
included depression from records. 

In April 1999, Dr. MJS noted that the veteran indicated he 
continued to undergo evaluation from Dr. WBR and that he was 
now under the category of a major depressive disorder with 
psychotic features secondary to PTSD.

In May 2001, Dr. MHB reported the veteran never went to 
Vietnam but that he could never get the though of being 
killed or hurt or poisoned out of his mind since he began 
training for Vietnam.  The Axis I diagnoses were major 
depression, recurrent with psychotic features and anxiety 
disorder not otherwise specified.  On Axis IV the examiner 
listed training to go to Vietnam as one of the psychosocial 
stressors.  Subsequently dated clinical reports through mid 
2002 show the same diagnostic formulation.  In a December 
2001 report Dr. MHB noted the veteran brought up a paper 
referable to an administrative hearing over the issue of 
PTSD, and that the problems with the issue was a stressor 
that some may not endorse.  Dr. MHB stated that on the other 
had the veteran was clearly symptomatic in the service and 
within the "2 year time period after discharge" during 
which major depression would have been "prima facie SC", 
however the documentation was with a private practioner in a 
small town and lost.  

The VA clinical records identifying Dr. MHB as the treating 
physician show an assessment of delusional disorder and panic 
disorder was made in March 1999.  PTSD was added in September 
1999 and the diagnostic assessments that appeared on a 
regular basis through 2003 also noted major depressive 
disorder.  A clinical record entry late in 2002 noted the 
veteran reported a "fear of dying in service". 

In July 2001and January 2002 statements, Dr. WBR continued to 
report the veteran's diagnosis as depression/PTSD.  In the 
January 2002 report he noted that the veteran's condition did 
begin and worsen during active duty service and continued to 
worsen to the point that he sought medical attention within 
two years of his discharge from active duty.  

In April 2002, the veteran's attorney wrote to the RO that 
his "expert doctor witness", apparently referring to Dr. 
WBR, had determined that the veteran's psychiatric condition 
was not PTSD but depression and/or anxiety that Dr. WBR found 
existed from military service to the present time.  According 
to the statement, the veteran agreed with this because he 
"had not experienced a stressful life threatening event to 
cause PTSD".  

The record of hospitalization in September 2002 shows the 
clinical impression/diagnosis of suicidal ideation and 
anxiety.  The final summary shows the discharged diagnosis 
was psychosis, not otherwise specified.

Dr. WBR wrote in May 2003 in addition to furnishing 
additional clinical reports that the veteran's current 
diagnoses were major depression and PTSD, and that his severe 
overall condition began during his boot camp training in the 
Navy.  Dr. WBR reported in November 2003 that the veteran 
finally entered into an amnestic review of some trauma that 
occurred when he was in boot camp where he was forced to jump 
from a high dive into deep water.  He could not swim and 
almost drowned and was pulled from the water by two 
lifeguards.  He reportedly stated "I have never been the 
same since that". 


On a VA psychiatry examination in January 2004, the examiner 
stated the veteran's claims file had been reviewed and noted 
a prior examination performed several years earlier as well 
as the recent reference in the record from Dr. WBR regarding 
a swimming training incident as the source of the veteran's 
PTSD.  The examiner stated the veteran never complained of 
this before but knew it and said he had problems that he 
covered.  The examiner noted the record was more than one 
thousand pages and referred to the various psychiatric 
diagnoses including PTSD.  

The examiner felt the PTSD diagnosis was very questionable 
because of the veteran's short period of service, and the 
recent reference to the near drowning incident not being 
discussed or mentioned at all in the record.  In addition the 
examiner found the veteran much too exaggerated in arguing 
about the PTSD diagnosis in Dr. WBR's letter.  The examiner 
gave him the diagnosis of depression but strongly questioned 
the validity of the PTSD diagnosis.  The psychiatric 
diagnoses were on Axis I major depression with periodic 
aggravations and on Axis II periodic temper outbursts with 
violent ideas, occasional suicidal ideas and panic 
manifestations.  

The examiner commented that he was very much hesitating to 
diagnose the veteran with PTSD as he had less than 10 months 
of service, and even if the water jumping incident had some 
validity, it had happened more than 35 years ago.  It was 
doubtful that current intensive or even semi-intensive PTSD 
could be derived from that incident. 

In an addendum in February 2004, the VA examiner stated that 
he did not feel the veteran's condition had a causative 
relationship to his military service.  Regarding PTSD, the 
examiner felt that the veteran's explanation regarding only 
recently revealing the swimming incident that reportedly had 
occurred over 30 years earlier, that he had successfully 
suppressed and covered up the problem, was very shaky and 
disputable, and had very little validity in the diagnosis of 
the veteran.  The examiner also referred to findings against 
PTSD on a recent VA examination that were consistent with the 
evaluation made by the same examiner in late 1993.  

The examiner did not believe the veteran's depression was 
service-connected or service caused and he noted that Dr. WBR 
appeared to be more of an advocate of the veteran's case 
rather than a treating physician.  

In March 2004 Dr. WBR stated that the veteran had continued 
impairment from major depression and PTSD, and that further 
analysis of the case demonstrated that although his trauma 
did not occur during combat it did occur during a life-
threatening incident in boot camp.

In June 2004, Dr. JWS noted having attended the veteran for a 
number of years and that he had a long standing history of 
depression and stress disorder.  Dr. JWS felt that his 
problem was long-standing, and likely the basis of some major 
depression and PTSD, and apparently occurred in a life-
threatening incident in boot camp and the problem should be 
considered service-related.


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military or, if preexisting active service, was aggravated 
therein. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

If not shown in service, service connection may be granted 
for psychosis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).

Personality disorder are not recognized as disabilities under 
the law for the purpose of VA compensation benefits.  
38 C.F.R. § 3.303(c)  (2003).




Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor. 

If the claimed stressor is related to combat, service 
department evidence that the veteran engaged in combat or 
that the veteran was awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed in-service stressor.  

Additionally, if the claimed stressor is related to the 
claimant having been a prisoner of war, prisoner of war 
experience which satisfies the requirements of Sec. 3.1(y) of 
this part will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f), effective prior to March 7, 
1997; added 58 Fed. Reg. 29110, effective May 19, 1993).

Eligibility for service connection of a well-grounded PTSD 
claim requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred. 

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 


If the evidence establishes that the veteran was a prisoner 
of war under the provisions of Sec. 3.1(y) of this part and 
the claimed stressor is related to that prisoner of war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 38 C.F.R. § 3.304(f) (1999) (emphasis added) as 
amended effective March 7, 1997, 64 Fed. Reg. 32807-32808 
(June 18, 1999); see 38 U.S.C.A. § 1154(b) (West 1991); see 
also Cohen v. Brown, 10 Vet. App. at 138; Zarycki v. Brown, 6 
Vet. App. 91, 98 (1993). 

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed in-service stressor occurred. Although 
service connection may be established based on other in-
service stressors, the following provisions apply for 
specified in-service stressors as set forth below:

(1) If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.

(2) If the evidence establishes that the veteran was a 
prisoner-of-war under the provisions of Sec. 3.1(y) of this 
part and the claimed stressor is related to that prisoner-
of-war experience, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed 
stressor is consistent with the circumstances, conditions, 
or hardships of the veteran's service, the veteran's lay 
testimony alone may establish the occurrence of the claimed 
in-service stressor.

(3) If a post-traumatic stress disorder claim is based on 
in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident. Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy. 

Evidence of behavior changes following the claimed assault 
is one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes. 

VA will not deny a post-traumatic stress disorder claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the veteran's service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of 
such evidence. VA may submit any evidence that it receives 
to an appropriate medical or mental health professional for 
an opinion as to whether it indicates that a personal 
assault occurred.  38 C.F.R. § 3.304(f) as amended at 67 
Fed. Reg. 10332, Mar. 7, 2002.

However, a veteran is still required to show evidence of a 
current disability and a link between that current disability 
and service.  See Kessel v. West, 13 Vet. App. 9, 17-19 
(1999) (holding that section 1154(b) does not obviate the 
requirement that the veteran submit evidence of a current 
disability and evidence of a nexus between the current 
disability and service); see also Clyburn v. West, 12 Vet. 
App. 296, 303 (1999).

"Engaged in combat" requires that a veteran have participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality. 

However, the issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
must be resolved on a case-by-case basis based on the facts 
of each case.

Any evidence which is probative of the issue of whether a 
veteran engaged in combat may be used by a veteran to support 
a veteran's assertion that he was engaged in combat. The 
benefit of the doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy. If there 
is a balance of positive and negative evidence, the issue 
must then be resolved in the veteran's favor. VAOPGCPREC 12-
99; see 38 U.S.C.A. § 1154(b) (West 1991); Gaines v. West, 11 
Vet. App. 353, 359 (1998).

Where the claimed stressor is not related to combat, the 
veteran's lay testimony itself, will not be enough to 
establish the occurrence of the alleged stressor. Instead, 
the record must contain evidence that corroborates the 
veteran's testimony as to the occurrence of the claimed 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-396 
(1996); see Dizoglio v. Brown, 9 Vet. App. 163 (1996); 
Zarycki, supra.

The requisite additional evidence needed for corroboration 
may be obtained from sources other than the veteran's service 
medical records.  Moreau, supra; see also Patton v. West, 12 
Vet. App. 272, 277 (1999).

The Board notes that 38 C.F.R. § 3.304(f), as written above 
was amended to conform to the Cohen holding. 64 Fed. Reg. 
32807 (1999). As the Cohen determination was in effect when 
the RO reviewed this case, the Board finds no prejudice to 
the veteran in proceeding with this case at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation in service 
will permit service connection. To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim. 38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2003), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).  A lay person is not, however, competent to 
provide evidence that the observable symptoms are 
manifestations of chronic pathology or diagnosed disability, 
unless such a relationship is one which a lay person's 
observations is competent.  See Savage, 10 Vet. App. at 495-
97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  

Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt 
doctrine in resolving each such issue shall be given to the 
veteran. 38 U.S.C.A. § 5107(b) (West 2000); 38 C.F.R. §§ 
3.102, 4.3 (2003).


Analysis

Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, and supercedes the decision of CAVC in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West 2002).  

The Act also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A § 5103A (West 2002).  
However, nothing in section 5103A precludes VA from providing 
such assistance as the Secretary considers appropriate.  
38 U.S.C.A. § 5103(g) (West 2002).  

In addition, VA has published regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  These new 
regulations, which in pertinent part are effective as of the 
date of enactment of the VCAA, interpret and implement the 
mandates of the statute, "and do not provide any rights 
other than those provided by the VCAA."  66 Fed. Reg. 
45,629.  

The provisions of the VCAA are applied in this case as a 
result of the CAVC remand in May 2001 that approved a motion 
that demanded their application.  See Bernklau v. Principi, 
291 F. 3d 795 (Fed. Cir. 2002); Dyment v. Principi, 287 F. 3d 
1377 (Fed. Cir. 2002); see also Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The Board is satisfied that the duty to 
notify and the duty assist have been met under the new law 
under the circumstances of this case.  Attorney 
representation was not limited to the proceeding at the CAVC.  

In the December 2001 correspondence to the veteran on file, 
the RO notified the veteran of the enactment of the VCAA.  
The RO notified him of the types of evidence required to 
substantiate his claim and that VA would obtain such records 
if their release were authorized.  The RO advised the veteran 
to identify any evidence not already of record, and to 
complete authorization forms (VA Forms 21-4142) as needed for 
the release of any such evidence pertaining to the issue 
currently on appeal.  

The RO advised the veteran that it would obtain such records 
if their release were authorized.  The RO also advised him of 
the types of evidence required to substantiate his claim.  In 
doing so, the RO satisfied the VCAA requirement that VA 
notify the veteran as to which evidence was to be provided by 
him, and which would be provided by VA; the Board advised 
that it would obtain all evidence identified and/or 
authorized for release by him.  38 C.F.R. § 5103(a) (West 
2002); see Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This letter was not returned to VA.  The duty to notify has 
thus been satisfied, as he has been provided with notice of 
what is required to substantiate his claim.  

In particular, through the issuance of the January 1994 
rating decision, the November 1994 Statement of the Case 
(SOC), the May 2002, September 2002, February 2004 and April 
2004 Supplemental Statements of the Case (SSOC), the April 
1997 and June 2000 Board decisions he has been given notice 
of the requirements for service connection and the evidence 
considered.  The RO and the Board also provided the veteran 
with the reasons his claim could not be granted based upon 
the evidence of record.  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim with respect to the issue 
being decided, including any relevant records adequately 
identified by him, as well as authorized by him to be 
obtained.  

The evidence does include the service medical records and 
personnel records and relevant records maintained by the 
Social Security Administration (SSA).  He did not immediately 
respond to the VCAA letter sent to him by the RO in December 
2001, but he did provide authorization for the release 
records from several providers in response to a duty to 
assist letter that the Board issued in April 2003.  Moreover, 
his representative's argument in June 2004 did not mention 
the need for additional evidentiary development.

A VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004) (withdrawing and replacing Pelegrini v. 
Principi, 17 Vet. App. 412 (2004)) referred to hereafter as 
Pelegrini).

In this case, the initial AOJ decision was made in 1994, 
prior to when the veteran was notified of the VCAA in 2001.  
Accordingly, the procedural development of the veteran's case 
is not consistent with Pelegrini, supra.  However, the case 
was reviewed again as reflected in the SSOCs issued at 
various points in the RO review through early 2004, several 
years after the initial VCAA letter was issued and Board 
remands in 2001 and 2003.  

The Board finds that under the circumstances VA has done 
everything reasonably possible to assist the claimant.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  The record demonstrates that remand for further action 
in accordance with the VCAA would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 541 (1991).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimant be given the opportunity to 
submit information and evidence in support of the claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  While the notice of 
enactment of the VCAA provided to the appellant in December 
2001 was not given prior to the initial adverse 
determination, the notice was provided by the AOJ prior to 
the transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices and he has done so.  In addition he has 
been afforded VA examinations in connection with his claim, 
the most recent in early 2004.  Thereafter, he submitted 
another report from his primary treatment provider.  
Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to this issue is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West 2002); 38 C.F.R. § 3.159.  

The decision in Pelegrini held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  The 
veteran was afforded numerous opportunities to submit 
additional evidence.  The Board's April 2003 development 
letter and the December 2001 VCAA letter advised the 
claimant that he could submit additional evidence he had 
or would identify and VA would assist him in obtaining 
it.  It appears to the Board that the claimant has 
indeed been notified that he should provide or identify 
any and all evidence relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.  The December 2001 notice supplemented with the April 
2003 Board correspondence and subsequent SSOCs in essence 
invited the veteran to submit any evidence he had regarding 
the matter at issue.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).




In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and a 
current disability.  See Hickson, supra.  

In the veteran's case at hand, it is clear that he has been 
shown to have chronic psychiatric symptomatology which has 
been variously diagnosed as major depression, 
anxiety/dysthymia and PTSD in the forefront.  He therefore 
meets the first criterion established by the CAVC in order to 
prevail on a claim for service connection.

While the service medical records are negative for a finding 
of any chronic acquired psychiatric disorder, or any 
psychiatric based complaints, the veteran's private attending 
examiners have related that they have been treating him over 
the years for variously diagnosed psychiatric symptomatology 
which, in the opinion of DR. WBR, unquestionably goes back to 
service time.  

In other words, there is probative evidence of record linking 
the veteran's variously diagnosed psychiatric symptomatology 
to his brief period of active service.  

However, as the veteran's principal medical advocate, Dr. WBR 
has relied upon the veteran's self-reported history, as has 
Dr. WHB in his May 2001 report noting the veteran's military 
training as a stressor.  As for the latter reference, nothing 
in the contemporaneous record related psychiatric symptoms to 
military training, so the examiner's listing of such training 
as a stressor for depression and anxiety disorders has little 
if any credibility since it relies upon an inaccurate factual 
premise as related by the appellant.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).

It has well established that an opinion based on an 
inaccurate factual premise or speculative has no probative 
value.  Le Shore v. Brown, 8 Vet. App. 406 (1995); Reonal v. 
Brown, 5 Vet. App. 458 (1993).  Further, the Board has the 
obligation to assess probative weight to be assigned to 
medical opinions and doing so in accordance with cited 
precedent does not violate the rule against invoking its own 
unsubstantiated medical opinion.  See Harvey v. Brown, 6 Vet. 
App. 390 (1994).  

The veteran's credibility is suspect and the examiners who 
have reviewed the record have not found any basis to relate 
either claimed PTSD or any other acquired psychiatric 
disorder to military service.  As for a psychiatric disorder 
other than claimed PTSD, the most recent VA examination 
contained a reasoned unfavorable opinion that was based on a 
careful review of the multi volume claims file.  

The record as it was constituted before the veteran filed the 
claim with VA in 1990 and in contemporaneous reports located 
subsequently does not show any ongoing psychiatric difficulty 
linked to military service, which contrasts his current 
standard recitation to examiners.  For example, the 1983 
psychiatry intake report noted he had never received previous 
counseling or treatment for psychiatric problems and that his 
symptoms were characterized as work place-related.  His 
credibility was an issue with the examiner in 1989 for SSA 
purposes.  Thus the histories reported to Dr. JWS and JH that 
tended to assert ongoing problems since service are viewed as 
inherently incredible in view of the contradictory 
information reported when he was not actively pursuing VA 
compensation.  Neither examiner stated any such records had 
been reviewed in formulating their respective opinions.

In addition, Dr. WBR has reported contradictory assessments 
that weaken the weight that his opinions are accorded.  For 
example he stated without equivocation in 1997 and 1998 that 
the veteran's depression was related to physical problems 
that other than a lipoma of the third finger are not service-
connected.  However, his recent opinion is that the 
depression is related to an event in service that is not 
corroborated with credible evidence in light of the veteran's 
unpersuasive explanation on the recent VA examination 
primarily and the earlier impression that he gave self-
serving responses.  

Also the statement to Dr MHB in late 2001 regarding psychotic 
symptoms soon after service is directly contradicted by the 
veteran's own statements to a clinician taking a psychiatric 
history in the early 1980's.  Further, Dr. WBR's statement in 
May 2003 that the veteran's static condition began during 
service is based upon the veteran's statement that he had not 
been the same since, a self characterization of his 
psychiatric history that is simply at odds with the relevant 
history he previously reported when not seeking VA 
compensation.  

Thus the opinions that favor the claim for service connection 
are clearly grounded in the veteran's unsupported history 
rather than an unenhanced comment on a fully evaluated 
record.  The Board cannot overlook that the veteran's 
admission that he never experienced a traumatic event (to 
support PTSD) adds substantial weight against the credibility 
of psychiatric opinion that associates traumatic training 
experiences with other psychiatric disorders. 

Under the circumstances of this case, the Board finds that 
the evidentiary record, with application of pertinent 
governing criteria, does not warrant a grant of the benefit 
sought on appeal based on service connection for a chronic 
acquired variously diagnosed psychiatric disorder other than 
PTSD.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.303 (2003).

Turning to PTSD, there is a current medical diagnosis of PTSD 
and medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  

However there is no credible evidence that the stressor, a 
near drowning incident that Dr. MBR stated in the March 2004 
supported the PTSD diagnosis. 

The amendment of section 3.304 in June 1999 was intended to 
correct certain regulatory deficiencies principally regarding 
PTSD claims based upon combat stressors.  The subsequent 
amendment of section 3.304 in March 2002 was intended to 
correct certain regulatory deficiencies principally regarding 
PTSD claims based upon personal assault and is not 
substantively different from the previous version and the 
most recent changes are of no consequence to this claim.  

Also in Cohen it was pointed out that the 1996 amending of VA 
rating criteria pertaining to recent disorders included 
adoption of the nomenclature of DSM-IV (American Psychiatric 
Association, Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, 1994), and that § 3.304(f) did not 
specifically set forth any requirements regarding the 
sufficiency of a stressor and the adequacy of symptomatology 
to support a diagnosis of PTSD.

The amendment required that the medical evidence diagnosing 
PTSD comply with 38 C.F.R. § 4.125(a), which requires that 
diagnoses of mental disorders conform to DSM-IV.  The record 
shows the veteran was afforded several VA examinations that 
did not find PTSD.  The examiners on each occasion presumably 
applied the then current diagnostic criteria and took them 
into account. Cohen, 10 Vet. App. at 140.

The recent changes to § 3.304(f) are noted as well as the 
retroactive application. From the examination reports it 
appears that criteria for the PTSD diagnostic formulation 
were not met on examinations.  The record shows no 
confirmation of PTSD as a diagnosis from any examiner who 
reviewed the record; nevertheless, the veteran has been 
diagnosed with PTSD.

The evidentiary considerations to establish service 
connection no longer require a determination if there is a 
clear, current diagnosis of PTSD linked to service events. 
The record shows that there are multiple diagnoses to account 
for the veteran's psychiatric symptomatology, although PTSD 
does appear in the forefront with other diagnoses.  
It is the Board's opinion that the record does not establish 
a diagnosis of PTSD linked to service in this case.  In any 
event, the PTSD diagnosis has been based upon unverified 
stressors linked to service.  A diagnosis of PTSD linked to 
service is but one of the critical elements that must be 
present to support service connection.  However, the 
veteran's stressor accounts have been contradictory and 
competent medical professionals have found his presentation 
insufficient to support the diagnosis.  As the Board reported 
earlier, the most recent examination of record shows the VA 
examiner recorded that the veteran did not provide a 
believable account of events referable to his service 
experience.  The examiner also found the veteran's 
explanation for not revealing the near drowning incident 
earlier unconvincing and of very little validity.  Moreover, 
the VA examiner stated the reasons for legitimately 
questioning the PTSD diagnosis.  Indeed, the three VA 
examiners in 1993 and an examiner in 1999 found no evidence 
of PTSD. 

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the CAVC set 
forth the analytical framework for establishing a veteran's 
exposure to a recognizable stressor during service, a 
critical element of the determination of whether a veteran 
has PTSD that is related to service.  The CAVC has noted that 
under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304, and the 
applicable VA Manual 21-1 provisions, the evidence necessary 
to establish the existence of a recognizable stressor during 
service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).

Whether or not the veteran "engaged in combat with the enemy" 
must be determined through recognized military citations or 
other supportive evidence.  If the determination with respect 
to this step is affirmative, then (and only then), a second 
step requires that the veteran's lay testimony regarding the 
claimed stressors must be accepted as conclusive as to their 
actual occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki, 6 Vet. App. at 98.



In West v. Brown, 7 Vet. App. 70 (1994) the CAVC elaborated 
on the analysis in Zarycki.  In Zarycki, the CAVC held that 
in addition to demonstrating the existence of a stressor, the 
facts must also establish that the alleged stressful event 
was sufficient to give rise to PTSD.  Id. at 98-99.  

In West, the CAVC held that the sufficiency of the stressor 
is a medical determination, and therefore adjudicators may 
not render a determination on this point in the absence of 
independent medical evidence.  The CAVC also held in West a 
psychiatric examination for the purpose of establishing the 
existence of PTSD was inadequate for rating purposes because 
the examiners relied, in part, on events whose existence the 
Board had rejected.

Under Zarycki and West, in approaching a claim for service 
connection for PTSD, adjudicatory personnel must resolve the 
question of the existence of an event claimed as a 
recognizable stressor.  If the adjudicators conclude that the 
record establishes the existence of such a stressor or 
stressors, then and only then, the case should be referred 
for a medical examination to determine the sufficiency of the 
stressor and as to whether the remaining elements required to 
support the diagnosis of PTSD have been met.

In such a referral, the adjudicators should specify to the 
examiner precisely what stressors have been accepted as 
established by the record, and the medical examiners must be 
instructed that only those events may be considered in 
determining whether stressors to which the veteran was 
exposed during service were of sufficient severity as to have 
resulted in current psychiatric symptoms.  

In other words, if the adjudicators determine that the record 
does not establish the existence of an alleged stressor or 
stressors in service, a medical examination to determine 
whether PTSD due to service is present would be pointless.  
Likewise, if the examiners render a diagnosis of PTSD that is 
not clearly based upon stressors in service whose existence 
the adjudicators have accepted, the examination would be 
inadequate for rating purposes.


The VA has set forward criteria of "conclusive evidence" to 
establish a combat related stressor.  These criteria are 
defined as: (a) a claim that the stressor is related to 
combat and (b) a demonstration in the record that the 
claimant ("in the absence of evidence to the contrary") has 
been awarded certain specific recognized awards or 
decorations identified in 38 C.F.R. § 3.304(f) or VA 
ADJUDICATION MANUAL M21-1, Part VI, 7.46 (effective Oct. 11. 
1995). The Board notes the revised version of this Manual 
M21-1 provision (Part VI, 11.37 (effective Feb. 13, 1997)) 
did not alter the list of awards or decorations.

These include certain awards specifically denoting combat 
participation (the Combat Infantryman Badge and the Combat 
Action Ribbon), a decoration awarded for combat incurred 
wounds (the Purple Heart Medal), and certain decorations that 
are awarded only for valor in combat with the enemy.  

The record in this case shows the veteran was never awarded 
any of these awards or decorations and did not serve in 
Vietnam.  His statement regarding wounds received in Vietnam 
on a SSA examination in 1989 is important from the standpoint 
of evidence that weakens his credibility.  Dizoglio v. Brown, 
9 Vet. App. 163 (1996).  More recently Dr. MBR confirmed the 
claimed stressor was not related to combat.

Furthermore, as a matter of law, "credible supporting 
evidence that the claimed [in- service] event actually 
occurred" cannot be provided by medical opinion based on 
post-service examination.  Moreau, 9 Vet. App. at 394-96.  It 
only means that other "credible supporting evidence from any 
source" must be provided to insure that the event alleged as 
the stressor in service occurred.  Cohen, 10 Vet. App. at 
147.  

As a result, the analysis of stressor verification is not so 
much bisected by whether the event is "combat" or 
"noncombat," but whether there is "conclusive evidence" of a 
combat stressor, or "credible supporting evidence from any 
source" of a combat or noncombat stressor.

The veteran has been requested to identify those events in 
service that he believes are the stressor or stressors that 
caused PTSD.  Regarding his alleged stressors, the Board must 
find that, at this time, the record not only currently fails 
to corroborate his accounts of his alleged stressful events, 
it also raises fundamental issues as to the credibility of 
his evidentiary assertions.  While he has been diagnosed with 
PTSD, the question of whether he was exposed to a stressor in 
service is a factual determination and as the CAVC has held:

Just because a physician or other health professional 
accepted appellant's description of his service experiences 
as credible and diagnosed appellant as suffering from PTSD 
does not mean the Board was required to grant service 
connection for PTSD.  Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  See also Wood v. Derwinski, 1 Vet. App. 190 (1991) 
(aff'd on reconsideration, 1 Vet. App. 406 (1991)).

Moreover, beyond the question of stressor verification, 
credibility is for consideration when adjudicators consider 
the claimant's reports of such subjective features of PTSD as 
the remote emotional reaction to an event designated as a 
"stressor," and a great many of current symptoms that are 
part of the diagnostic criteria.

In light of the above considerations, the problems that arise 
within the veteran's claim of entitlement to service 
connection for PTSD are clear.  In order for the veteran to 
succeed in this claim, at least one or more of his alleged 
stressors must be verified.  That verified stressor(s), and 
not an unverified alleged stressor or an event that does not 
constitute a "stressor," must then form the basis of a 
diagnosis of PTSD.  

There is a further and fundamental issue now raised by this 
record, and that issue is credibility.  The veteran's 
accounts of his alleged stressors not only must be confirmed, 
his lay evidence must otherwise be found credible.  The 
credibility to be accorded to the appellant's lay assertions 
is within the province of the adjudicators and is not a 
matter of medical expertise.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The statement from the veteran's attorney in April 2002 that 
the veteran agreed with the statement that he had not 
experienced a life-threatening event to cause PTSD is enough 
to find his assertions of in service stressors incredible and 
the opinions, most recently from Drs. MBR and JWS, of little 
value, as they were obviously grounded in an unreliable 
history. 

In conclusion, the Board has determined that there is no 
credible supporting evidence that any claimed in-service 
stressor actually occurred.  West v. Brown, 7 Vet. App. 70, 
79-80 (1994).  The Board has reviewed the record in light of 
the holding in Nat'l Org. of Veterans" Advocates v. Sec'y of 
Veterans Affairs, 330 F.3d. 1345, 1352 (Fed. Cir. 2003) 
(hereafter CAFC).  In summary, the CAFC held that a VA 
regulation that required "credible supporting evidence" of 
the occurrence of a stressor in non-combat-related PTSD 
claims was valid, as the regulation did not alter VA's 
obligation to consider all evidence, and that a veteran's 
statement is certainly evidence that must be considered by VA 
in adjudicating a PTSD claim.  

Further, the CAFC observed that 38 C.F.R. § 3.304(f) does not 
alter the VA's obligation to review the entire evidence of 
record, including all pertinent medical and lay evidence, 
when making a determination regarding service connection and 
that 38 C.F.R. § 3.303(a), 38 U.S.C.S. § 1154(a).  

In addition, under 38 C.F.R. § 3.304(b)(2), history 
conforming to accepted medical principles should be given due 
consideration, in conjunction with basic clinical data, and 
be accorded probative value consistent with accepted medical 
and evidentiary principles.  The CAFC concluded that, 
accordingly, 38 C.F.R. § 3.304(f) is not contrary to 38 
U.S.C.S. § 1154(a); nor is it arbitrary or capricious.  
According to the CAFC, the addition of a specific reference 
to lay evidence in 38 U.S.C.S. § 5107(b) does not preclude 
the requirement in 38 C.F.R. § 3.304(f) of "credible 
supporting evidence."  Because § 3.304(f) is consistent with 
38 U.S.C.S. § 5107(b) by not precluding the consideration of 
lay evidence, § 3.304(f) is valid.


Thus, having accorded due consideration to the veteran's 
statements in addition to official records and medical 
evaluations as well as other information of record, the Board 
concludes there is no valid diagnosis of PTSD related to 
service as there is clearly no credible evidence that the 
veteran engaged in combat and there is no corroboration that 
military stressors of a non-combat nature occurred.  In light 
of the above, there is not an approximate balance of positive 
and negative evidence to which the benefit of the doubt 
standard applies.  The claim remains denied with the 
preponderance of the evidence against entitlement to service 
connection for PTSD or other acquired psychiatric disorder.  


ORDER

Entitlement to service connection for a chronic acquired 
variously diagnosed psychiatric disorder, including PTSD is 
denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



